DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on May 29, 2020.
Claims 1-19 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29, 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazawa et al. (U.S. Pub. No. 2014/0164807 A1, hereinafter as “Okazawa”).

With regard to claim 1, the claim is drawn to an information processing device that is operable in a plurality of power modes including a first power mode and a second power mode in which power consumption is less than power consumption of the first power mode (see Okazawa, i.e. in Fig. 1, disclose the information processing apparatus 101, and further in para. 9 and etc., disclose that “[0009] According to an aspect of the present invention, an information processing apparatus operable in a first power mode and a second power mode with smaller power consumption than the first power mode includes a receiving unit configured to receive a packet sent from an external apparatus…”), the information processing device comprising: 
a network interface (see Okazawa, i.e. in Fig. 2, disclose the network I/F 225); and 
a controller (see Okazawa, i.e. in Fig. 2 and in para. 23-24, disclose the main control unit 200), 
wherein the controller receives a packet via the network interface and performs a process corresponding to the received packet when the information processing device operates in the first power mode (see Okazawa, i.e. in Fig. 3 and in para. 39-41 and etc., disclose that “[0039] If the information processing apparatus 101, which is operating in the normal power mode [or as “operates in the first power mode”], determines that a shift condition to the power saving mode is satisfied, the mode of the information processing apparatus is shifted to the power saving mode…”, and “[0041] In step S302, the CPU 201 determines whether the setting of the packet discarding mode is enabled. If the setting of the packet discarding mode is enabled, the discard pattern, which is illustrated in FIG. 5 and described below, will be used when the communication unit 220 determines the processing of the received packet…”), 
wherein the network interface performs a process of transmitting the received packet to the controller when the information processing device operates in the first power mode, and or the process of transmitting the received packet to the controller when the information processing device operates in the second power mode (see Okazawa, i.e. in Fig. 3, step S302 and in para. 41, discloses that “[0041] In step S302, the CPU 201 determines whether the setting of the packet discarding mode is enabled. If the setting of the packet discarding mode is enabled, the discard pattern, which is illustrated in FIG. 5 and described below, will be used when the communication unit 220 determines the processing of the received packet. On the other hand, if the setting of the packet discarding mode is disabled, the discard pattern illustrated in FIG. 5 and described below, will not be used when the communication unit 220 determines the processing of the received packet. By enabling the packet discarding mode, the communication unit 220 can discard a particular packet which matches the discard pattern when the information processing apparatus 101 is in the power saving mode [or as “the second power mode”]…”), 
wherein the network interface has a storage area in which a discarding determination pattern which is information used to determine whether the received packet is discarded or transmitted to the controller is stored (see Okazawa, i.e. in para. 43-44, discloses that “[0043] Referring back again to the flowchart in FIG. 3, in step S302, if the setting of the packet discarding mode is enabled and the enabled setting is stored in the NVRAM 210 of the main control unit 200, the CPU 201 determines that the packet discarding mode is enabled (YES in step S302), and the processing proceeds to step S303. On the other hand, in step S302, if the setting of the packet discarding mode is disabled and the disabled setting is stored in the NVRAM 210 of the main control unit 200, the CPU 201 determines that the packet discarding mode is disabled (NO in step S302), and the processing proceeds to step S305. [0044] In step S303, the CPU 201 notifies the communication unit 220 of the proxy response pattern, the WOL 
wherein the controller performs a process of updating a list of the discarding determination pattern to be stored in the network interface based on determination of whether a process on the received packet in the controller is a discarding process (see Okazawa, i.e. in para. 5, discloses that “[0005] According to the above-described technique, the communication unit determines whether the received packet matches a response pattern stored in advance in the information processing apparatus…”; in addition, in Fig. 5 and in para. 15, discloses that “[0015] FIG. 5 illustrates a proxy response pattern, a Wake On LAN (WOL) pattern, and a discard pattern according to a first exemplary embodiment of the present invention” and etc.)
With regard to claim 2, the claim is drawn to the information processing device according to claim 1, further comprising: 
a power control unit (see Okazawa, i.e. in Fig. 2, disclose the power supply control unit 230), 
wherein, when the information processing device operates in the second power mode, the network interface transmits a signal for switching a power mode of the information processing device to the first power mode to inside of the information processing device in accordance with determination that the received packet is transmitted to the controller (see Okazawa, i.e. in Fig. 6, step S601, starting in power saving mode [or as “the second power mode”], and further in steps S606 and S607, shift to normal power mode [or as “the first power mode”], and in para. 61, discloses that “[0061] In step S606, if the CPU 221 determines that the received packet matches the WOL pattern illustrated in FIG. 5 (YES in step S606), the processing proceeds to step S607. In step S607, the CPU 221 controls the power supply control unit 230 so that the power saving mode of the information processing apparatus 101 is shifted to the normal power mode. To be more precise, a shift instruction, by which the mode is shifted to the normal power mode, is notified to the power supply control unit 230 via the power supply control unit I/F 226, and the power saving mode of the information processing apparatus 101 is shifted to the normal power mode by the power supply control unit 230. When the mode of the information processing apparatus 101 is shifted to the normal power mode, the received packet is transferred to the main control unit 200 via the expansion I/F 222, and the processing of the received packet is executed by the main control unit 200. [0061] In step S606, if the CPU 221 determines that the received packet matches the WOL pattern illustrated in FIG. 5 (YES in step S606), the processing proceeds to step S607. In step S607, the CPU 221 controls the power supply control unit 230 so that the power saving mode of the information processing apparatus 101 is shifted to the normal power mode. To be more precise, a shift instruction, by which the mode is shifted to the normal power mode, is notified to the power supply control unit 230 via the power supply control unit I/F 226, and the power saving mode of the information processing apparatus 101 is shifted to the normal power mode by the power supply control unit 230. When the mode of the information processing apparatus 101 is shifted to the normal power mode, the received packet is transferred to the main control unit 200 via the expansion I/F 222, and the processing of the received packet is executed by the main control unit 200…”). 
With regard to claim 3, the claim is drawn to the information processing device according to claim 1, 
wherein the network interface further includes a data buffer unit that temporarily stores the received packet (see Okazawa, i.e. in Fig. 2, disclose the NVRAM 227, and further in para. the CPU 201 notifies the communication unit 220 of the proxy response pattern, the WOL pattern, and the discard pattern stored in advance in the NVRAM 210 via the expansion I/F 202. Then, the communication unit 220 stores the proxy response pattern, the WOL pattern, and the discard pattern in the NVRAM 227. [0044] In step S303, the CPU 201 notifies the communication unit 220 of the proxy response pattern, the WOL pattern, and the discard pattern stored in advance in the NVRAM 210 via the expansion I/F 202. Then, the communication unit 220 stores the proxy response pattern, the WOL pattern, and the discard pattern in the NVRAM 227…”), and 
wherein the received packet temporarily stored in the data buffer unit is acquired by the controller after the information processing device transitions to the first power mode (see Okazawa, i.e. in para. 9, discloses that “[0009] According to an aspect of the present invention, an information processing apparatus operable in a first power mode and a second power mode with smaller power consumption than the first power mode includes a receiving unit configured to receive a packet sent from an external apparatus, a storage unit configured to store, as information to be used by the information processing apparatus, operating in the second power mode, for determining processing for a received packet received by the receiving unit, a response pattern which indicates a pattern of a packet in which the information processing apparatus responds to the received packet while maintaining the second power mode, a shift pattern which indicates a packet in which the information processing apparatus is shifted from the second power mode to the first power mode [or as “…transition to the first power mode”],...”; in addition, in para. 43, further disclose that “[0043] Referring back again to the flowchart in FIG. 3, in step S302, if the setting of the packet discarding mode is enabled and the enabled setting is stored in the NVRAM 210 of the main control unit 200…”).
With regard to claim 16, the claim is drawn to the information processing device according to claim 1, 
wherein, when the information processing device operates in the first power mode, the network interface performs a process of transmitting the received packet acquired via the network to the controller and the controller performs a process determined in accordance with the received packet received from the network interface (see Okazawa, i.e. in Fig. 3 and in para. 39-41 and etc., disclose that “[0039] If the information processing apparatus 101, which is operating in the normal power mode [or as “operates in the first power mode”], determines that a shift condition to the power saving mode is satisfied, the mode of the information processing apparatus is shifted to the power saving mode…”, and “[0041] In step S302, the CPU 201 determines whether the setting of the packet discarding mode is enabled. If the setting of the packet discarding mode is enabled, the discard pattern, which is illustrated in FIG. 5 and described below, will be used when the communication unit 220 determines the processing of the received packet…”), and 
wherein, when the information processing device operates in the second power mode, the network interface performs a process of discarding the received packet without transmitting the received packet to the controller or performs a process of transmitting a signal for switching the power mode of the information processing device to the first power mode to inside of the information processing device and transmitting the received packet to the controller (see Okazawa, i.e. in Fig. 6, step S601, starting in power saving mode [or as “operates in the second power mode”], and further in steps S606 and S607, shift to normal power mode [or as “the first power mode”], and in para. 61, discloses that “[0061] In step S606, if the CPU 221 determines that the received packet matches the WOL pattern illustrated in FIG. 5 (YES in step S606), the processing proceeds to step S607. In step S607, the CPU 221 controls the power supply control unit 230 so that the power saving mode of the information processing apparatus 101 is shifted to the normal power mode. To be more precise, a shift instruction, by which the mode is shifted to the normal power mode, is notified to the power supply control unit 230 via the power supply control unit I/F 226, and the power saving mode of the information processing apparatus 101 is shifted to the normal power mode by the power supply control unit 230. When the mode of the information processing apparatus 101 is shifted to the normal power mode, the received packet is transferred to the main control unit 200 via the expansion I/F 222, and the processing of the received packet is executed by the main control unit 200. [0061] In step S606, if the CPU 221 determines that the received packet matches the WOL pattern illustrated in FIG. 5 (YES in step S606), the processing proceeds to step S607. In step S607, the CPU 221 controls the power supply control unit 230 so that the power saving mode of the information processing apparatus 101 is shifted to the normal power mode. To be more precise, a shift instruction, by which the mode is shifted to the normal power mode, is notified to the power supply control unit 230 via the power supply control unit I/F 226, and the power saving mode of the information processing apparatus 101 is shifted to the normal power mode by the power supply control unit 230. When the mode of the information processing apparatus 101 is shifted to the normal power mode, the received packet is transferred to the main control unit 200 via the expansion I/F 222, and the processing of the received packet is executed by the main control unit 200…”). 
With regard to claim 17, the claim is drawn to the information processing device according to claim 1, 
wherein, in the storage area of the network interface, a proxy response pattern for performing a response to the received packet while maintaining the second power mode is the CPU 201 notifies the communication unit 220 of the proxy response pattern, the WOL pattern, and the discard pattern stored in advance in the NVRAM 210 via the expansion I/F 202. Then, the communication unit 220 stores the proxy response pattern, the WOL pattern, and the discard pattern in the NVRAM 227. [0044] In step S303, the CPU 201 notifies the communication unit 220 of the proxy response pattern, the WOL pattern, and the discard pattern stored in advance in the NVRAM 210 via the expansion I/F 202. Then, the communication unit 220 stores the proxy response pattern, the WOL pattern, and the discard pattern in the NVRAM 227…”; in addition, in Fig. 5, disclose the proxy response, and further Fig. 6, Steps S601 to S603, flowchart starts out in the power saving mode [or “the second power mode”], maintained the flow from S603 to “End” without shifting the mode), and 
wherein the network interface further generates a response packet and performs a transmission process of transmitting the generated response packet to a transmission source of the received packet when the received packet is a received packet matching the proxy response pattern (see Okazawa, i.e. in fig. 7, steps S701-S703, and in para. 66, discloses that “[0066] In step S702, if the CPU 221 determines that the received packet matches the proxy response pattern (YES in step S702), the processing proceeds to step S703. In step S703, the CPU 221 executes the proxy response while maintaining the power saving mode. On the other hand, in step S702, if the CPU 221 determines that the received packet does not match the proxy response pattern (NO in step S702), the processing proceeds to step S704”). 
With regard to claim 18, the claim is drawn to the information processing device according to claim 1, wherein the information processing device is a printing device that includes a printing unit (see Okazawa, i.e. in Fig. 1, disclose the information processing apparatus 101, a digital MFP (printing apparatus) equipped with a copying function, a printing function, a scanning function, and a transmission function. The information processing apparatus 101 is a digital MFP (printing apparatus) equipped with a copying function, a printing function, a scanning function, and a transmission function”). 
With regard to claim 19, the claim is drawn to a method of controlling an information processing device that includes a network interface and a controller and is operable in a plurality of power modes including a first power mode and a second power mode in which power consumption is less than power consumption of the first power mode, the method comprising: receiving, by the controller, a packet via the network interface and performing control such that a process corresponding to the received packet is performed when the information processing device operates in the first power mode; performing control, by the network interface, such that a process of transmitting the received packet to the controller is performed when the information processing device operates in the first power mode; and performing control, by the network interface, such that a process of discarding the received packet or the process of transmitting the received packet to the controller is performed when the information processing device operates in the second power mode, wherein the network interface has a storage area in which a discarding determination pattern which is information used to determine whether the received packet is discarded or transmitted to the controller is stored, and wherein the controller performs control such that a process of updating a list of the discarding determination pattern to be stored in the network interface is performed based on determination of whether a process on the received packet in the controller is a discarding process (instant claim is similarly rejected for at least the discussions of claim 1 set forth above, also incorporated by reference herein). 
Allowable Subject Matter
With regard to Claims 4-15, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 4, the closest prior arts of record, Okazawa, i.e. in para. 74-75, disclose that “[0074] Further, according to the present exemplary embodiment, although the communication unit 220 is notified of the proxy response pattern, the WOL pattern, and the discard pattern are notified when the mode is shifted to the power saving mode, the patterns may be notified at different timing. For example, the communication unit 220 is notified of the proxy response pattern, the WOL pattern, and the discard pattern can be notified when the information processing apparatus 101 is started. [0075] Further, the user may add a new pattern to the proxy response pattern, the WOL pattern, and the discard pattern, or delete an existing pattern via an editing screen (not illustrated). For example, as for the discard pattern, although an SNMP packet is designated as the discard pattern in FIG. 5 as a particular protocol, packets of other protocols may be added to the discard pattern.” i.e. in para. 74-75, disclose that “[0074] Further, according to the present exemplary embodiment, although the communication unit 220 is notified of the proxy response pattern, the WOL pattern, and the discard pattern are notified when the mode is shifted to the power saving mode, the patterns may be notified at different timing. For example, the communication unit 220 is notified of the proxy response pattern, the WOL pattern, and the discard pattern can be notified when the information processing apparatus 101 is started. [0075] the user may add a new pattern to the proxy response pattern, the WOL pattern, and the discard pattern, or delete an existing pattern via an editing screen (not illustrated). For example, as for the discard pattern, although an SNMP packet is designated as the discard pattern in FIG. 5 as a particular protocol, packets of other protocols may be added to the discard pattern”; however, the teachings of Okazawa do not disclose or suggest, among the other limitations, the additional required limitation of “and wherein the controller generates the new discarding determination pattern based on the received packet and updates the discarding determination pattern of the storage area of the network interface when the process on the received packet transmitted from the network interface in the controller is the discarding process”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Okazawa. 
With regard to claims 6-10, the claims are depending directly or indirectly from the independent Claim 4, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 5, the closest prior arts of record, Okazawa, i.e. in para. 74-75, disclose that “[0074] Further, according to the present exemplary embodiment, although the communication unit 220 is notified of the proxy response pattern, the WOL pattern, and the discard pattern are notified when the mode is shifted to the power saving mode, the patterns may be notified at different timing. For example, the communication unit 220 is notified of the proxy response pattern, the WOL pattern, and the discard pattern can be notified when the information processing apparatus 101 is started. [0075] Further, the user may add a new pattern to the proxy response pattern, the WOL pattern, and the discard pattern, or delete an existing pattern via an editing screen (not illustrated). For example, as for the discard pattern, although an SNMP packet is designated as the discard pattern in FIG. 5 as a particular protocol, packets of other protocols may be added to the discard pattern.” i.e. in para. 74-75, disclose that “[0074] Further, according to the present exemplary embodiment, although the communication unit 220 is notified of the proxy response pattern, the WOL pattern, and the discard pattern are notified when the mode is shifted to the power saving mode, the patterns may be notified at different timing. For example, the communication unit 220 is notified of the proxy response pattern, the WOL pattern, and the discard pattern can be notified when the information processing apparatus 101 is started. [0075] Further, the user may add a new pattern to the proxy response pattern, the WOL pattern, and the discard pattern, or delete an existing pattern via an editing screen (not illustrated). For example, as for the discard pattern, although an SNMP packet is designated as the discard pattern in FIG. 5 as a particular protocol, packets of other protocols may be added to the discard pattern”; however, the teachings of Okazawa do not disclose or suggest, among the other limitations, the additional required limitation of “and wherein the controller generates the new discarding determination pattern based on the received packet and updates the discarding determination pattern of the storage area of the network interface when the process on the received packet transmitted from the network interface in the controller is the discarding process”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Okazawa. 
With regard to claims 11-15, the claims are depending directly or indirectly from the independent Claim 5, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 4-15 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michishita (U.S. Pat/Pub No. 2012/0191989 A1) disclose an invention relates to an information processing apparatus capable of suppressing occurrence of a failure in the processing to respond to reception information received from external equipment, and provides a control method and a communication apparatus for the information processing apparatus. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKY X ZHENG/Primary Examiner, Art Unit 2675